DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objection of Claims 1, 13, and 15-18 have been fully considered and are persuasive.  The objection of Claims 1, 13, and 15-18 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-18 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of Claims 1-18 under 35 U.S.C. §112 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Killian et al. (Increasing Transmission Reliability for Telemetry Systems Using Telegram Splitting, .
Regarding Claim 13, Kilian discloses a receiver, 
configured to operate in a mobile communication system according to a mobile communication standard (Pg. 949, I. Introduction, Kilian teaches a receiver operating according to a wireless mobile communication standard, such as IEEE 802.15.4), 
wherein resources of the communication system are divided into resources elements (Pg. 949, I. Introduction & Fig. 1, Kilian teaches a duration (T) being divided into a plurality of individual durations.  Examiner correlates that duration (T) to "resources of the communication system" or the resource elements reserved for standard compliant communication.  Examiner correlates the plurality of individual durations as "resource elements"); 
wherein the receiver is configured to receive an additional telegram additional to the standard compliant telegram (Pg. 949, I. Introduction, Kilian discloses a receiving device comprising a receiver capable of receiving sub-packets, split from a sensor data packet or telegram, within individual durations reserved for a non-compliant standard, such as IEEE 802.15.4k and further capable of receiving sensor data packets, or telegrams, within the duration reserved for a compliant standard, such as IEEE 802.15.4.  Examiner correlates a telegram, received via IEEE 802.15.4 protocol, as a standard compliant telegram.  Examiner correlates sub-packets, received via IEEE 802.15.4k protocol, as a non-standard compliant telegram) which is transmitted separated into a plurality of data packets (Pg. 949, I. Introduction & Fig. 1, Kilian discloses that a transmitting device comprising a transmitter splits a telegram into a plurality of sub-packets and transmits, to the receiver, the plurality of sub-packets.  Examiner correlates the telegram to a telegram.  Examiner correlates the plurality of sub-packets to a plurality of data packets), each of the data packets being shorter than the telegram (Pg. 949, I. Introduction, Kilian discloses that each sub-packet is a portion of the telegram, or sensor data packet, therefore the sub-packet must be shorter than the telegram from which it was split.  Furthermore, the individual duration corresponding to each sub-packet is shorter, in terms of time, than the duration corresponding to the telegram), by receiving each of the data packets respectively in one of the resource elements (Pg. 949, I. Introduction, Kilian discloses the receiving device, comprising the receiver, receiving sub-packets within each one of the plurality of individual durations respectively); 
wherein the receiver is configured to receive the data packets of the additional telegram in resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian discloses the receiving device, comprising the receiver, receiving sub-packets within each one of the plurality of individual durations respectively where the plurality of individual durations correspond to IEEE 802.15.4k.  Examiner correlates the IEEE 802.15.4k protocol as non-standard to the IEEE 802.15.4 protocol); 
wherein the receiver is configured to receive the data packets in resource elements selected by a transmitter out of the resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches that the transmitter selects each individual duration from a plurality of individual durations that were created by dividing the telegram duration (T) by MS.  Kilian’s transmitter selects each individual duration by delaying each individual duration by a transmission pause).
However, Killian does not explicitly disclose the receiver is configured to receive a standard compliant telegram.
Ray teaches the receiver is configured to receive a standard compliant telegram (¶4, Ray discloses an interoperable device capable of transmitting/receiving both data adhering to the IEEE802.15.4 protocol as well as data adhering to the IEEE802.15.4.k protocol).
It would have been obvious to one having ordinary skill in the art to modify Killian by requiring that the receiver is configured to receive a standard compliant telegram as taught by Ray because the lifetime of field devices is increased from months to years and reduces the needs to upgrade firmware of legacy devices (Ray, ¶4-5).
Regarding Claim 17, Kilian discloses a method for receiving in a mobile communication system according to a mobile communication standard (Pg. 949, I. Introduction, Kilian teaches a receiver operating according to a wireless mobile communication standard, such as IEEE 802.15.4), wherein resources of the communication system are divided into resources elements (Pg. 949, I. Introduction & Fig. 1, Kilian teaches a duration (T) being divided into a plurality of individual durations.  Examiner correlates that duration (T) to "resources of the communication system" or the resource elements reserved for standard compliant communication.  Examiner correlates the plurality of individual durations as "resource elements"), wherein the method comprises: 
receiving an additional telegram additional to a standard compliant telegram (Pg. 949, I. Introduction, Kilian discloses a receiving device comprising a receiver capable of receiving sub-packets, split from a sensor data packet or telegram, within individual durations reserved for a non-compliant standard, such as IEEE 802.15.4k and further capable of receiving sensor data packets, or telegrams, within the duration reserved for a compliant standard, such as IEEE 802.15.4.  Examiner correlates a telegram, received via IEEE 802.15.4 protocol, as a standard compliant telegram.  Examiner correlates sub-packets, received via IEEE 802.15.4k protocol, as a non-standard compliant telegram), wherein the additional telegram is transmitted separated into a plurality of data packets (Pg. 949, I. Introduction & Fig. 1, Kilian discloses that a transmitting device comprising a transmitter splits a telegram into a plurality of sub-packets and transmits, to the receiver, the plurality of sub-packets.  Examiner correlates the telegram to a telegram.  Examiner correlates the plurality of sub-packets to a plurality of data packets), each of the data packets being shorter than the telegram (Pg. 949, I. Introduction, Kilian discloses that each sub-packet is a portion of the telegram, or sensor data packet, therefore the sub-packet must be shorter than the telegram from which it was split.  Furthermore, the individual duration corresponding to each sub-packet is shorter, in terms of time, than the duration corresponding to the telegram), by receiving each of the data packets respectively in one of the resource elements (Pg. 949, I. Introduction, Kilian discloses the receiving device, comprising the receiver, receiving sub-packets within each one of the plurality of individual durations respectively);  
wherein receiving comprises receiving the data packets of the additional telegram in resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian discloses the receiving device, comprising the receiver, receiving sub-packets within each one of the plurality of individual durations respectively where the plurality of individual durations correspond to IEEE 802.15.4k.  Examiner correlates the IEEE 802.15.4k protocol as non-standard to the IEEE 802.15.4 protocol); 
wherein the receiving comprises receiving the data packets in resource elements selected by a transmitter out of the resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches that the transmitter selects each individual duration from a plurality of individual durations that were created by dividing the telegram duration (T) by MS.  Kilian’s transmitter selects each individual duration by delaying each individual duration by a transmission pause).
However, Killian does not explicitly disclose receiving a standard compliant telegram.
Ray teaches receiving a standard compliant telegram (¶4, Ray discloses an interoperable device capable of transmitting/receiving both data adhering to the IEEE802.15.4 protocol as well as data adhering to the IEEE802.15.4.k protocol).
It would have been obvious to one having ordinary skill in the art to modify Killian by receiving a standard compliant telegram as taught by Ray because the lifetime of field devices is increased from months to years and reduces the needs to upgrade firmware of legacy devices (Ray, ¶4-5).
Regarding Claim 19, Kilian discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for receiving in a mobile communication system according to a mobile communication standard, wherein resources of the communication system are divided into resources elements, said method comprising: 
receiving an additional telegram additional to a standard compliant telegram (Pg. 949, I. Introduction, Kilian discloses a receiving device comprising a receiver capable of receiving sub-packets, split from a sensor data packet or telegram, within individual durations reserved for a non-compliant standard, such as IEEE 802.15.4k and further capable of receiving sensor data packets, or telegrams, within the duration reserved for a compliant standard, such as IEEE 802.15.4.  Examiner correlates a telegram, received via IEEE 802.15.4 protocol, as a standard compliant telegram.  Examiner correlates sub-packets, received via IEEE 802.15.4k protocol, as a non-standard compliant telegram), wherein the additional telegram is transmitted separated into a plurality of data packets (Pg. 949, I. Introduction & Fig. 1, Kilian discloses that a transmitting device comprising a transmitter splits a telegram into a plurality of sub-packets and transmits, to the receiver, the plurality of sub-packets.  Examiner correlates the telegram to a telegram.  Examiner correlates the plurality of sub-packets to a plurality of data packets), each of the data packets being shorter than the telegram (Pg. 949, I. Introduction, Kilian discloses that each sub-packet is a portion of the telegram, or sensor data packet, therefore the sub-packet must be shorter than the telegram from which it was split.  Furthermore, the individual duration corresponding to each sub-packet is shorter, in terms of time, than the duration corresponding to the telegram), by receiving each of the data packets respectively in one of the resource elements (Pg. 949, I. Introduction, Kilian discloses the receiving device, comprising the receiver, receiving sub-packets within each one of the plurality of individual durations respectively);  
wherein receiving comprises receiving the data packets of the additional telegram in resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian discloses the receiving device, comprising the receiver, receiving sub-packets within each one of the plurality of individual durations respectively where the plurality of individual durations correspond to IEEE 802.15.4k.  Examiner correlates the IEEE 802.15.4k protocol as non-standard to the IEEE 802.15.4 protocol); 
wherein the receiving comprises receiving the data packets in resource elements selected by a transmitter out of the resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches that the transmitter selects each individual duration from a plurality of individual durations that were created by dividing the telegram duration (T) by MS.  Kilian’s transmitter selects each individual duration by delaying each individual duration by a transmission pause), when said computer program is run by a computer (Examiner identifies the presence of a computer and/or processor as inherent).
However, Killian does not explicitly disclose receiving a standard compliant telegram.
Ray teaches receiving a standard compliant telegram (¶4, Ray discloses an interoperable device capable of transmitting/receiving both data adhering to the IEEE802.15.4 protocol as well as data adhering to the IEEE802.15.4.k protocol).
It would have been obvious to one having ordinary skill in the art to modify Killian by receiving a standard compliant telegram as taught by Ray because the lifetime of field devices is increased from months to years and reduces the needs to upgrade firmware of legacy devices (Ray, ¶4-5).
Claims 1-10, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilian in view of Bernhard et al. (US 20140176341 A1; hereinafter referred to as “Bernhard”) in further view of Ray.
Regarding Claim 1, Kilian discloses a transmitter, configured to operate in a mobile communication system according to a mobile communication standard (Pg. 949, I. Introduction, Kilian teaches a short range sensor device comprising a transmitting configured to operate according to a wireless mobile communication standard, such as IEEE 802.15.4), wherein resources of the communication system are divided into resources elements (Pg. 949, I. Introduction & Fig. 1, Kilian teaches a duration (T) being divided into a plurality of individual durations.  Examiner correlates that duration (T) to "resources of the communication system" or the resource elements reserved for standard compliant communication.  Examiner correlates the plurality of individual durations as "resource elements" for non-standard compliant communication); 
wherein the transmitter is configured to transmit an additional telegram additional to a standard compliant telegram (Pg. 949, I. Introduction, Kilian discloses a transmitter capable of transmitting sub-packets, split from a sensor data packet, into slots reserved for a non-compliant standard, such as IEEE 802.15.4k and further capable of transmitting sensor data packets, or telegrams, within telegram duration (T) reserved for a compliant standard, such as IEEE 802.15.4) by separating the telegram into a plurality of data packets (Pg. 949, I. Introduction & Fig. 1, Kilian discloses a transmitter splitting a telegram into a plurality of sub-packets.  Examiner correlates the telegram to a telegram.  Examiner correlates the plurality of sub-packets to a plurality of data packets), each of the data packets being shorter than the telegram (Pg. 949, I. Introduction, Kilian discloses that each sub-packet is a portion of the telegram, or sensor data packet, therefore the sub-packet must be shorter than the telegram from which it was split.  Furthermore, the individual duration corresponding to each sub-packet is shorter, in terms of time, than the duration corresponding to the telegram), and transmitting each of the data packets respectively in one of the resource elements (Pg. 949, I. Introduction, Kilian discloses the transmitting device, comprising the transmitter, transmitting each sub-packet of a plurality of sub-packets within each one of the plurality of individual durations respectively where the plurality of individual durations correspond to IEEE 802.15.4k.  Examiner correlates the IEEE 802.15.4k protocol as non-standard to the IEEE 802.15.4 protocol); 
wherein the transmitter is configured to transmit the plurality of data packets of the additional telegram in resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches a transmitter configured to transmit a plurality of sub-packets at a lower rate within individual durations where the individual durations are reserved for IEEE 802.15.4k which is a non-standard compliant protocol to IEEE 802.15.4); 
wherein the transmitter is configured to select the resource elements for transmitting the data packets out of the resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches that the transmitter selects each individual duration from a plurality of individual durations that were created by dividing the telegram duration (T) by MS.  Kilian’s transmitter selects each individual duration by delaying each individual duration by a transmission pause).
However, Kilian does not disclose the transmitter is further configured to start transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free.
Bernhard teaches the transmitter is further configured to start transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free (¶41-42 & Fig. 5, Bernhard teaches that transmission, by each of a plurality of transmitters, of data even though the data of each transmission overlaps.  Here, if the data overlaps, then the transmitters are not performing listening prior to transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kilian by requiring that the transmitter is further configured to start transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free as taught by Bernhard because transmitting data packets, segmented from the sensor data packet, in a communication channel where other sensors are transmitting improves the signal-to-noise ratio (SNR) at the receiver and allows for transmission over longer distances (Bernhard, ¶12).
However, Killian does not explicitly disclose the transmitter is configured to transmit a standard compliant telegram.
Ray teaches the transmitter is configured to transmit a standard compliant telegram (¶4, Ray discloses an interoperable device capable of transmitting/receiving both data adhering to the IEEE802.15.4 protocol as well as data adhering to the IEEE802.15.4.k protocol).
It would have been obvious to one having ordinary skill in the art to modify Killian by requiring that the transmitter is configured to transmit a standard compliant telegram as taught by Ray because the lifetime of field devices is increased from months to years and reduces the needs to upgrade firmware of legacy devices (Ray, ¶4-5).
Regarding Claim 2, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 1.
Kilian further discloses the transmitter is configured to perform standard compliant communication using resource elements reserved for standard compliant communication (Pg. 949, I. Introduction, Kilian discloses transmitting the telegram in a telegram duration (T) where the telegram duration (T) is reserved for communication via IEEE 802.15.4.  Examiner correlates communication via the IEEE 802.15.4 protocol as “standard compliant communication”).
Regarding Claim 3, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 1.
Kilian further discloses the transmitter is configured to synchronize itself to a synchronization signal of the mobile communication system or another communication system (Pgs. 950-951, II. Employed System Model, Kilian discloses a transmitter synchronizing both itself and the receiver by adding a known preamble sequence, correlated as a "synchronization signal", and transmission pauses to maintain synchronization between the transmitter and the receiver).
Regarding Claim 4, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 1.
Kilian further discloses the resource elements reserved for non-standard compliant communication are a proper subset of uplink resource elements used for communication from mobile stations to base stations of the mobile communication system (Pg. 949, I. Introduction, Kilian discloses that individual durations (Ts) are a portion of the telegram duration (T).  The individual durations are durations of time to transmit sub-packets under the IEEE 802.15.4k standard and the telegram duration (T) are durations of time to accommodate telegrams under the IEEE 802.15.4 standard).

Kilian further discloses the resource elements are associated with at least one out of specific time slots and specific frequencies (Pg. 949, I. Introduction, Kilian discloses that the individual durations are associated with at least one telegram duration (T) because the telegram duration (T) is divided to create the individual durations.  Examiner correlates the telegram duration (T) as a specific time slot.  Pg. 950-951, II. Employed System Model, Kilian further discloses that sub-packets are transmitted within a collision channel without other transmitting nodes.  Examiner correlates the collision channel as a specific frequency).
Regarding Claim 6, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 1.
Kilian further discloses the resources elements reserved for non-standard compliant communication are allocated by a managing entity of the mobile communication system (Pg. 949, I. Introduction, Kilian discloses management, by the transmitter, of individual durations (Ts) by creating the individual durations by dividing the telegram duration (T) and further spacing the individual durations by inserting a transmission pause between each individual duration).
Regarding Claim 7, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 1.
Kilian further discloses the resources elements reserved for non- standard compliant communication are allocated dynamically by the managing entity of the mobile communication system in dependence on performance criteria (Pg. 949, I. Introduction, Kilian teaches selection of slots and splitting of the telegram are performed in order to transmit longer distances and improve reception reliability over as IEEE 802.15.4.  Examiner correlates the improved ability of recovering transmitted telegrams from a plurality of sensors and improved ability to transmit longer distances as “performance criteria” because both offer an improvement over IEEE 802.15.4).
Regarding Claim 8, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 1.
Kilian further discloses some of the resource elements are allocated for both non-standard compliant communication and standard compliant communication (Pg. 949, I. Introduction, Pg. 950-951, II. Employed System Model, Kilian discloses that the telegram duration (T) and the individual durations (Ts) overlap on the time axis.  While each sensor/transmitter would be operating according one of either IEEE 802.15.4 or IEEE 802.15.4k, the other sensor transmitters may or may not operate on the other one of either IEEE 802.15.4 or IEEE 802.15.4k, therefore the durations on the time axis are allocated for both IEEE 802.15.4 and IEEE 802.15.4k).
Regarding Claim 9, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 1.
Kilian further discloses the transmitter is configured to transmit at least one of the plurality of data packets in a guard resource element (Pg. 949: I. Introduction & Pgs. 950-951: II. Employed System Model, Kilian teaches a transmitter configured to transmit each sub-packet of a plurality of sub-packets in each individual duration of a plurality of individual durations on a collision channel where the collision channel is shared by other transmitting devices.  Here, the transmitter could potentially transmit during the transmission pause of another transmitting device).
Regarding Claim 10, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 1.
Bernhard further teaches the transmitter is configured to channel encode the plurality of data packets such that only a part of the plurality of data packets may be used for decoding the additional telegram (¶9, Bernhard teaches encoding the plurality of data packets, which are segmented portions of the sensor data packet, where only a part of the plurality of data packets is necessary to decode the sensor data packet.  Examiner correlates the sensor data packet to "the additional telegram").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kilian in view of Bernhard in further view of Ray by requiring that the transmitter is configured to channel encode the plurality of data packets such that only a part of the plurality of data packets may be used for decoding the additional telegram as taught by Bernhard because transmitting data packets, segmented from the sensor data packet, in a communication channel where other sensors are transmitting improves the signal-to-noise ratio (SNR) at the receiver and allows for transmission over longer distances (Bernhard, ¶12).
Regarding Claim 12, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 10.
Kilian further discloses the transmitter is configured to transmit the plurality of data packets in selected resource elements selected out of the resource elements based on user sequences in order to reduce collisions (Pg. 949, I. Introduction, Kilian teaches transmitting sub-packets, split/segmented from a sensor data packet, according to a sequence of individual durations and transmission pauses in order to reduce collision with other telegram or sub-packets from the telegram transmitted by other transmitters).
Regarding Claim 15, Kilian discloses a system, comprising: 
a transmitter, configured to operate in a mobile communication system according to a mobile communication standard (Pg. 949, I. Introduction, Kilian teaches a short range sensor device comprising a transmitting configured to operate according to a wireless mobile communication standard, such as IEEE 802.15.4), wherein resources of the communication system are divided into resources elements (Pg. 949, I. Introduction & Fig. 1, Kilian teaches a duration (T) being divided into a plurality of individual durations.  Examiner correlates that duration (T) to "resources of the communication system" or the resource elements reserved for standard compliant communication.  Examiner correlates the plurality of individual durations as "resource elements" for non-standard compliant communication); 
wherein the transmitter is configured to transmit an additional telegram additional to the standard compliant telegram (Pg. 949, I. Introduction, Kilian discloses a transmitter capable of transmitting sub-packets, split from a sensor data packet, into slots reserved for a non-compliant standard, such as IEEE 802.15.4k and further capable of transmitting sensor data packets, or telegrams, within telegram duration (T) reserved for a compliant standard, such as IEEE 802.15.4) by separating the telegram into a plurality of data packets (Pg. 949, I. Introduction & Fig. 1, Kilian discloses a transmitter splitting a telegram into a plurality of sub-packets.  Examiner correlates the telegram to a telegram.  Examiner correlates the plurality of sub-packets to a plurality of data packets), each of the data packets being shorter than the Pg. 949, I. Introduction, Kilian discloses that each sub-packet is a portion of the telegram, or sensor data packet, therefore the sub-packet must be shorter than the telegram from which it was split.  Furthermore, the individual duration corresponding to each sub-packet is shorter, in terms of time, than the duration corresponding to the telegram), and transmitting each of the data packets respectively in one of the resource elements (Pg. 949, I. Introduction, Kilian discloses the transmitting device, comprising the transmitter, transmitting each sub-packet of a plurality of sub-packets within each one of the plurality of individual durations respectively where the plurality of individual durations correspond to IEEE 802.15.4k.  Examiner correlates the IEEE 802.15.4k protocol as non-standard to the IEEE 802.15.4 protocol); 
wherein the transmitter is configured to transmit the plurality of data packets of the additional telegram in resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches a transmitter configured to transmit a plurality of sub-packets at a lower rate within individual durations where the individual durations are reserved for IEEE 802.15.4k which is a non-standard compliant protocol to IEEE 802.15.4); 
wherein the transmitter is configured to select the resource elements for transmitting the data packets out of the resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches that the transmitter selects each individual duration from a plurality of individual durations that were created by dividing the telegram duration (T) by MS.  Kilian’s transmitter selects each individual duration by delaying each individual duration by a transmission pause).
Pg. 949, I. Introduction, Kilian teaches a receiver operating according to a wireless mobile communication standard, such as IEEE 802.15.4), 
wherein resources of the communication system are divided into resources elements (Pg. 949, I. Introduction & Fig. 1, Kilian teaches a duration (T) being divided into a plurality of individual durations.  Examiner correlates that duration (T) to "resources of the communication system" or the resource elements reserved for standard compliant communication.  Examiner correlates the plurality of individual durations as "resource elements"); 
wherein the receiver is configured to receive an additional telegram additional to a standard compliant telegram (Pg. 949, I. Introduction, Kilian discloses a receiving device comprising a receiver capable of receiving sub-packets, split from a sensor data packet or telegram, within individual durations reserved for a non-compliant standard, such as IEEE 802.15.4k and further capable of receiving sensor data packets, or telegrams, within the duration reserved for a compliant standard, such as IEEE 802.15.4.  Examiner correlates a telegram, received via IEEE 802.15.4 protocol, as a standard compliant telegram.  Examiner correlates sub-packets, received via IEEE 802.15.4k protocol, as a non-standard compliant telegram) which is transmitted separated into a plurality of data packets (Pg. 949, I. Introduction & Fig. 1, Kilian discloses that a transmitting device comprising a transmitter splits a telegram into a plurality of sub-packets and transmits, to the receiver, the plurality of sub-packets.  Examiner correlates the telegram to a telegram.  Examiner correlates the plurality of sub-packets to a plurality of data packets), each of the data packets being shorter Pg. 949, I. Introduction, Kilian discloses that each sub-packet is a portion of the telegram, or sensor data packet, therefore the sub-packet must be shorter than the telegram from which it was split.  Furthermore, the individual duration corresponding to each sub-packet is shorter, in terms of time, than the duration corresponding to the telegram), by receiving each of the data packets respectively in one of the resource elements (Pg. 949, I. Introduction, Kilian discloses the receiving device, comprising the receiver, receiving sub-packets within each one of the plurality of individual durations respectively); 
wherein the receiver is configured to receive the data packets of the additional telegram in resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian discloses the receiving device, comprising the receiver, receiving sub-packets within each one of the plurality of individual durations respectively where the plurality of individual durations correspond to IEEE 802.15.4k.  Examiner correlates the IEEE 802.15.4k protocol as non-standard to the IEEE 802.15.4 protocol); 
wherein the receiver is configured to receive the data packets in resource elements selected by a transmitter out of the resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches that the transmitter selects each individual duration from a plurality of individual durations that were created by dividing the telegram duration (T) by MS.  Kilian’s transmitter selects each individual duration by delaying each individual duration by a transmission pause).
However, Kilian does not disclose the transmitter is further configured to start transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free.
¶41-42 & Fig. 5, Bernhard teaches that transmission, by each of a plurality of transmitters, of data even though the data of each transmission overlaps.  Here, if the data overlaps, then the transmitters are not performing listening prior to transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kilian by requiring that the transmitter is further configured to start transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free as taught by Bernhard because transmitting data packets, segmented from the sensor data packet, in a communication channel where other sensors are transmitting improves the signal-to-noise ratio (SNR) at the receiver and allows for transmission over longer distances (Bernhard, ¶12).
However, Killian does not explicitly disclose the transmitter is configured to transmit a standard compliant telegram and the transmitter is configured to receive a standard compliant telegram.
Ray teaches the transmitter is configured to transmit a standard compliant telegram and the transmitter is configured to receive a standard compliant telegram (¶4, Ray discloses an interoperable device capable of transmitting/receiving both data adhering to the IEEE802.15.4 protocol as well as data adhering to the IEEE802.15.4.k protocol).
It would have been obvious to one having ordinary skill in the art to modify Killian by requiring that the transmitter is configured to transmit a standard compliant telegram and the transmitter is configured to receive a standard compliant telegram as taught by Ray because Ray, ¶4-5).
Regarding Claim 16, Kilian discloses a method for transmitting in a mobile communication system according to a mobile communication standard (Pg. 949, I. Introduction, Kilian teaches a short range sensor device comprising a transmitting configured to operate according to a wireless mobile communication standard, such as IEEE 802.15.4), wherein resources of the communication system are divided into resources elements (Pg. 949, I. Introduction & Fig. 1, Kilian teaches a duration (T) being divided into a plurality of individual durations.  Examiner correlates that duration (T) to "resources of the communication system" or the resource elements reserved for standard compliant communication.  Examiner correlates the plurality of individual durations as "resource elements" for non-standard compliant communication), wherein the method comprises: 
transmitting an additional telegram additional to the standard compliant telegram (Pg. 949, I. Introduction, Kilian discloses a transmitter capable of transmitting sub-packets, split from a sensor data packet, into slots reserved for a non-compliant standard, such as IEEE 802.15.4k and further capable of transmitting sensor data packets, or telegrams, within telegram duration (T) reserved for a compliant standard, such as IEEE 802.15.4) by separating the additional telegram into a plurality of data packets (Pg. 949, I. Introduction & Fig. 1, Kilian discloses a transmitter splitting a telegram into a plurality of sub-packets.  Examiner correlates the telegram to a telegram.  Examiner correlates the plurality of sub-packets to a plurality of data packets), each of the data packets being shorter than the telegram (Pg. 949, I. Introduction, Kilian discloses that each sub-packet is a portion of the telegram, or sensor data packet, therefore the sub-packet must be shorter than the telegram from which it was split.  Furthermore, the individual duration corresponding to each sub-packet is shorter, in terms of time, than the duration corresponding to the telegram), and by transmitting each of the data packets respectively in one of the resource elements (Pg. 949, I. Introduction, Kilian discloses the transmitting device, comprising the transmitter, transmitting each sub-packet of a plurality of sub-packets within each one of the plurality of individual durations respectively where the plurality of individual durations correspond to IEEE 802.15.4k.  Examiner correlates the IEEE 802.15.4k protocol as non-standard to the IEEE 802.15.4 protocol); 
wherein transmitting comprises transmitting the plurality of data packets of the additional telegram in resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches a transmitter configured to transmit a plurality of sub-packets at a lower rate within individual durations where the individual durations are reserved for IEEE 802.15.4k which is a non-standard compliant protocol to IEEE 802.15.4); 
wherein transmitting comprises selecting the resource elements for transmitting the data packets out of the resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches that the transmitter selects each individual duration from a plurality of individual durations that were created by dividing the telegram duration (T) by MS.  Kilian’s transmitter selects each individual duration by delaying each individual duration by a transmission pause). 
However, Kilian does not disclose transmitting comprises starting transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free.
¶41-42 & Fig. 5, Bernhard teaches that transmission, by each of a plurality of transmitters, of data even though the data of each transmission overlaps.  Here, if the data overlaps, then the transmitters are not performing listening prior to transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kilian by transmitting comprises starting transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free as taught by Bernhard because transmitting data packets, segmented from the sensor data packet, in a communication channel where other sensors are transmitting improves the signal-to-noise ratio (SNR) at the receiver and allows for transmission over longer distances (Bernhard, ¶12).
Regarding Claim 18, Kilian discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for transmitting in a mobile communication system according to a mobile communication standard (Pg. 949, I. Introduction, Kilian teaches a short range sensor device comprising a transmitting configured to operate according to a wireless mobile communication standard, such as IEEE 802.15.4), wherein resources of the communication system are divided into resources elements (Pg. 949, I. Introduction & Fig. 1, Kilian teaches a duration (T) being divided into a plurality of individual durations.  Examiner correlates that duration (T) to "resources of the communication system" or the resource elements reserved for standard compliant communication.  Examiner correlates the plurality of individual durations as "resource elements" for non-standard compliant communication), said method comprising: 
transmitting an additional telegram additional to a standard compliant telegram (Pg. 949, I. Introduction, Kilian discloses a transmitter capable of transmitting sub-packets, split from a sensor data packet, into slots reserved for a non-compliant standard, such as IEEE 802.15.4k and further capable of transmitting sensor data packets, or telegrams, within telegram duration (T) reserved for a compliant standard, such as IEEE 802.15.4) by separating the additional telegram into a plurality of data packets (Pg. 949, I. Introduction & Fig. 1, Kilian discloses a transmitter splitting a telegram into a plurality of sub-packets.  Examiner correlates the telegram to a telegram.  Examiner correlates the plurality of sub-packets to a plurality of data packets), each of the data packets being shorter than the telegram (Pg. 949, I. Introduction, Kilian discloses that each sub-packet is a portion of the telegram, or sensor data packet, therefore the sub-packet must be shorter than the telegram from which it was split.  Furthermore, the individual duration corresponding to each sub-packet is shorter, in terms of time, than the duration corresponding to the telegram), and by transmitting each of the data packets respectively in one of the resource elements (Pg. 949, I. Introduction, Kilian discloses the transmitting device, comprising the transmitter, transmitting each sub-packet of a plurality of sub-packets within each one of the plurality of individual durations respectively where the plurality of individual durations correspond to IEEE 802.15.4k.  Examiner correlates the IEEE 802.15.4k protocol as non-standard to the IEEE 802.15.4 protocol); 
wherein transmitting comprises transmitting the plurality of data packets of the additional telegram in resource elements reserved for non-standard compliant communication Pg. 949, I. Introduction, Kilian teaches a transmitter configured to transmit a plurality of sub-packets at a lower rate within individual durations where the individual durations are reserved for IEEE 802.15.4k which is a non-standard compliant protocol to IEEE 802.15.4); 
wherein transmitting comprises selecting the resource elements for transmitting the data packets out of the resource elements reserved for non-standard compliant communication (Pg. 949, I. Introduction, Kilian teaches that the transmitter selects each individual duration from a plurality of individual durations that were created by dividing the telegram duration (T) by MS.  Kilian’s transmitter selects each individual duration by delaying each individual duration by a transmission pause),
when said computer program is run by a computer (Examiner identifies the presence of a computer and/or processor as inherent).
However, Kilian does not disclose transmitting comprises starting transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free.
Bernhard teaches transmitting comprises starting transmission of the data packets in the selected resource elements without prior listening whether these resource elements are free (¶41-42 & Fig. 5, Bernhard teaches that transmission, by each of a plurality of transmitters, of data even though the data of each transmission overlaps.  Here, if the data overlaps, then the transmitters are not performing listening prior to transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kilian by transmitting comprises starting transmission of the data packets in the selected resource elements without prior listening whether these resource Bernhard, ¶12).
However, Killian in view of Bernhard does not explicitly disclose transmitting a standard compliant telegram.
Ray teaches transmitting a standard compliant telegram (¶4, Ray discloses an interoperable device capable of transmitting/receiving both data adhering to the IEEE802.15.4 protocol as well as data adhering to the IEEE802.15.4.k protocol).
It would have been obvious to one having ordinary skill in the art to modify Killian by transmitting a standard compliant telegram as taught by Ray because the lifetime of field devices is increased from months to years and reduces the needs to upgrade firmware of legacy devices (Ray, ¶4-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kilian in view of Bernhard in view of Ray in further view of Fan et al. (US 20160073345 A1; hereinafter referred to as “Fan”).
Regarding Claim 11, Kilian in view of Bernhard in further view of Ray discloses the transmitter according to claim 10.
However, Kilian in view of Bernhard does not explicitly disclose the transmitter is configured to not transmit or to transmit later one of the plurality of data packets if a transmission of the data packet will lead to a collision with another data packet transmitted by another transmitter of the mobile communication system.
¶50-53 & Fig. 7 (S702), Fan teaches delaying a subframe, while another subframe is transmitting, in order to reduce or remove a possible collision between the subframe and the another subframe).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kilian in view of Bernhard in further view of Ray by requiring that the transmitter is configured to not transmit or to transmit later one of the plurality of data packets if a transmission of the data packet will lead to a collision with another data packet transmitted by another transmitter of the mobile communication system as taught by Fan because reduce collisions between subframes (Fan, ¶50-53).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kilian in view of Ray in further view of Fan et al. (US 20160073345 A1; hereinafter referred to as “Fan”).
Regarding Claim 14, Kilian in view of Ray discloses the receiver according to claim 13.
However, Kilian in view of Ray does not explicitly disclose the plurality of data packets are channel encoded such that only a part of the plurality of data packets may be used for decoding the additional telegram.
Bernhard teaches the plurality of data packets are channel encoded such that only a part of the plurality of data packets may be used for decoding the additional telegram (¶9, Bernhard teaches encoding the plurality of data packets, which are segmented portions of the data sensor packet, where only a part of the plurality of data packets is necessary to decode the sensor data packet.  Examiner correlates the sensor data packet to "the additional telegram").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kilian in view of Ray by requiring that the transmitter is configured to not transmit or to transmit later one of the plurality of data packets if a transmission of the data packet will lead to a collision with another data packet transmitted by another transmitter of the mobile communication system as taught by Bernhard because transmitting data packets, segmented from the sensor data packet, improves the signal-to-noise ratio (SNR) at the receiver and allows for transmission over longer distances (¶12).
However, Kilian in view of Ray in further view of Bernhard does not explicitly disclose when one of the channel encoded data packets collides with another data packet in one of the resource elements, the receiver is configured reconstruct an original version of the collided channel encoded data packet based on the decoded additional telegram and to subtract the original version of the collided channel encoded data packet from the data received in the resource element in order to acquire the other data packet.
Fan teaches when one of the channel encoded data packets collides with another data packet in one of the resource elements, the receiver is configured reconstruct an original version of the collided channel encoded data packet based on the decoded additional telegram and to subtract the original version of the collided channel encoded data packet from the data received in the resource element in order to acquire the other data packet (¶50-53 & Fig. 7 (S702), Fan teaches delaying a subframe, while another subframe is transmitting, in order to reduce or remove a possible collision between the subframe and the another subframe).
Fan, ¶50-53).

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.